DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No.14/875594 and claims 1-12 of Application No. 14/875601 and claims 1-10 of Application No. 14/875571 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications introduce an Independent claim that is narrower in scope compared to independent claim 1 of the current application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/27/2020 has been entered.


Status of claims
This office action is in response to the amendment received on 03/27/2020.
Claims 1, 9 and 10 were amended.
Claims 11-20 were previously withdrawn.
Claims 1-20 are pending.
Claims 1-10 were examined.

 Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 9-11, filed on 03/27/2020), with respect to the rejection of claims 1-10 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Applicant recites certain claim language and asserts “These features are part of the practical implementation of "distributing resources." Examiner respectfully disagrees as 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 11 and 12, filed on 03/27/2020), with respect to the rejection of claims 1-10 under 35 USC § 112(b) have been fully considered and are mostly persuasive and those were withdrawn. However, Applicant asserts “Per paragraph 66, as quoted by the Office Action, the first computing device can be one of the computing devices across which the blockchain ledger is distributed.”. However, since the claims are directed to actions performed by the first computing device, further attempting to limit the “blockchain ledger” (i.e. “blockchain ledger is distributed across a plurality of computing devices”) renders the scope of the claims unclear. Would a similar step in which the ledger is not distributed across a plurality of computing devices infringe upon the step performed by a single device or not? Similar rationale applies to claims 2 and 3. Claim 2 attempts to further limit a “party” (i.e. “the specified party is either a receiving party…” However, the scope is unclear as it is unclear in which manner the type of “party” affects the claimed method 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, page 13, filed on 03/27/2020), with respect to the rejection of claims 1-10 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-10 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. The claims recite distributing/reallocating resources, which is an abstract idea. Specifically, the claims recite: 

which is grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of escrowing, placing holds and distributing/reallocating resources.. In addition, the claims are also grouped within mathematical concepts because the steps recited describe cryptographically verifying messages and distributing quantities between pools according to a formula, which represents a mathematical calculation. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: registers on a blockchain ledger distributed across a plurality of computing devices. Merely using first, second computing devices only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: receiving… instruction…, receiving… instruction…, receiving… authorization…, placing… hold…, receiving… message…, verifying… receipt…, receiving… instruction…, releasing the hold… decrementing… register… and incrementing… register…. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using registers on a blockchain ledger distributed across a plurality of computing devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of distributing/reallocating resources. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites “wherein the receipt comprises a cryptographically signed message with pre-agreed contents that do not indicate the state of a transfer”. The specification as filed recites, inter alia:
“[211] At step 2105, the initiator may receive responses from the stakeholder systems, indicating whether the stakeholders agree to participate in the transfer chain, the successful holding of the resource to be transferred by the stakeholders may be confirmed. The responses may include, for example, prepared transfer receipts generated by resource tracking computing devices in response to receiving hold authorizations, which may both confirm the stakeholders' participation and the successful holding of the resources to be transferred. The response may also be, for example, a receipt from the receiver, or the system of a party to whom the receiver of has delegated responsibility. The receipt may be, for example, a signed statement from the receiver with pre-agreed upon contents that may be sent by the receiver in response to receiving the prepared transfer receipt from the last intermediary computing device in the transfer chain. The existence of the receipt may confirm that the resources to be transferred have been successfully held. The individual stakeholders may still send a response to the initiator agreeing to participate in the transfer, or the receipt from the receiver may act as the agreement of the stakeholders to participate, as it confirms that the stakeholders have held the appropriate resources to participate in the transfer. ”

Therefore, as the specification as filed does not recite how the pre-agreed contents "do not indicate the state of a transfer". The specification recites that the receipt "may be, for example, a signed statement from the receiver with pre-agreed upon contents…", however, the specification is silent regarding those contents "do not indicate the state of a transfer", the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “wherein the receipt comprises a cryptographically signed message with pre-agreed contents that do not indicate the state of a transfer”. This language is unclear as it is unclear in which manner the contents were "pre-agreed" as the claims do not require performing a pre-agreement. It is also unclear which entities "pre-agree" on the contents of the message. Dependent claims 2-9 are also rejected since they depend on claim 1.

 Claim 1 is directed to “method performed on a data processing apparatus”. The claim includes language directed to further describing “blockchain ledger” - i.e. “wherein the blockchain ledger is distributed across a plurality of computing devices”. However, according to Applicant's Specification, the “blockchain ledger” is not part of the claimed “method performed on a data processing apparatus” - see, for instance, in the specification as filed: “[66] A resource tracking system may be any suitable system for tracking resources owned by various parties, and for transferring resources between parties. A resource tracking system may be any suitable computing device or system, with any suitable combination of hardware and software, such as, for example, a system run by a financial institution, a hardware or software component of a server system or computing device, or a distributed system, such as, for example, a cryptocurrency ledger or blockchain which may exist on a number of different computing devices and be reconciled in a collaborative fashion, or may be centralized.... [181] FIG. 19 shows an example procedure suitable for a resource transfer system according to an implementation of the disclosed subject matter. At 1900, a proposed transfer may be received. For example, the resource tracking computing device 200 may receive a proposed transfer from any suitable computing device or system, such as the coordinator 400. The proposed transfer may indicate the type and quantity of resources in a resource pool, for example, the resource pool 242, to be held, the condition of the hold, and the resource pool, for example, the resource pool 244, to which the resources are to be transferred when the hold conditions are fulfilled and an execute instruction is received. ”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 2-10 are also rejected since they depend on claim 1.

Claim 1 is directed to “method performed on a data processing apparatus”. The claim includes language directed to further describing “the system of the specified party” - i.e. “wherein the system of the specified party comprises the second computing device”. However, according to Applicant's Specification, the “the system of the specified party” is not part of the claimed “method performed on a data processing apparatus” - see, for instance, in the specification as filed: 
“[66] A resource tracking system may be any suitable system for tracking resources owned by various parties, and for transferring resources between parties. A resource tracking system may be any suitable computing device or system, with any suitable combination of hardware and software, such as, for example, a system run by a financial institution, a hardware or software component of a server system or computing device, or a distributed system, such as, for example, a cryptocurrency ledger or blockchain which may exist on a number of different computing devices and be reconciled in a collaborative fashion, or may be centralized.... [181] FIG. 19 shows an example procedure suitable for a resource transfer system according to an implementation of the disclosed subject matter. At 1900, a proposed transfer may be received. For example, the resource tracking computing device 200 may receive a proposed transfer from any suitable computing device or system, such as the coordinator 400. The proposed transfer may indicate the type and quantity of resources in a resource pool, for example, the resource pool 242, to be held, the condition of the hold, and the resource pool, for example, the resource pool 244, to which the resources are to be transferred when the hold conditions are fulfilled and an execute instruction is received. ”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 2-10 are also rejected since they depend on claim 1.


Claim 2 is directed to “method performed on a data processing apparatus”. The claim includes language directed to further describing “party” - i.e. “wherein the specified party is either a receiving party in a transfer chain, an intermediate party delegated responsibility by the receiving party, a party that operates a resource tracking system and is delegated responsibility by the receiving party, or a third party delegated responsibility by the receiving party”. However, according to Applicant's Specification, the “party” is not part of the claimed “method performed on a data processing apparatus” - see, for instance, in the specification as filed: 
“[66] A resource tracking system may be any suitable system for tracking resources owned by various parties, and for transferring resources between parties.”


Claim 3 is directed to “method performed on a data processing apparatus”. The claim includes language directed to further describing “a computing device” - i.e. “wherein the receipt originates from a computing device controlled by the specified party”. However, according to Applicant's Specification, the “a computing device” is not part of the claimed “method performed on a data processing apparatus” - see, for instance, in the specification as filed: 
“[66] A resource tracking system may be any suitable system for tracking resources owned by various parties, and for transferring resources between parties.”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yago (US 2015/0206106 A1), in view of Wilkins et al. (US 2016/0234026 A1) and in view of Ginter et al. (US 5,892,900).

1, Yago teaches a computer-implemented method performed on a data processing apparatus (Method for creating, issuing and redeeming payment assured contracts based on mathematically and objectively verifiable criteria) comprising: 
receiving an instruction at a first computing device to perform a transfer of a first quantity of a first resource type from a first resource pool to a second resource pool, wherein the first resource pool comprises a first register on a blockchain ledger and the second resource pool comprises a second register on the blockchain ledger, and wherein the blockchain ledger is distributed across a plurality of computing devices; (see Fig. 4, transaction server 412, workflow/status module 412.A, credit and payment system 412,D, certificate module 412.E., first and second private ledgers 402/404, public ledger 406, title 
receiving an instruction at the first computing device to place a hold on a second quantity of the first resource type in the first resource pool, wherein a condition of the hold is a receiving of a receipt from a system of a specified party (see fig. 5, step 5 and paragraph [0065]); 
receiving an authorization at the first computing device to place the hold on the second quantity of the first resource type in the first resource pool, the authorization comprising a [[first certificate]] (see Fig. 5, steps 4-6 and paragraph [0066], Fig. 11B, first certificate 504 and paragraph [0077]); 
responsive to receiving the authorization, placing, by the first computing device, the hold on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type, wherein the held second quantity of the first resource type cannot be transferred from the first resource pool until the hold is released (see Fig. 5, steps 6-7, hold and paragraph [0066]); 
Yago does not explicitly disclose a method comprising: [[the first certificate]] is a message signed with a cryptographic private key that corresponds to a cryptographic public key of the first resource pool; receiving, at the first computing device from a second computing device, a message that fulfills the condition of the hold, wherein the message that fulfills the condition of the hold is the receipt from the system of the specified party, wherein the receipt comprises a cryptographically signed message with pre-agreed contents that do not indicate the state of a transfer, and wherein the system 
However, Wilkins et al. disclose a method (Crypto integration platform) comprising: 
receiving, at the first computing device from a second computing device, a message that fulfills the condition of the hold, wherein the message that fulfills the condition of the hold is the receipt from the system of the specified party, wherein the receipt comprises a cryptographically signed message with pre-agreed contents that do not indicate the state of a transfer, and wherein the 
verifying, by the first computing device, the receipt from the system of the specified party using a cryptographic public key of the second computing device to determine that the receipt from the system of the specified party comprises a cryptographic signature created with a cryptographic private key of the second computing device (see Fig. 10, signed crypto committed transaction is verified, signatures match 1034, paragraphs [0075] and [0076]); 
receiving an instruction at the first computing device to execute the transfer of the first quantity of the first resource type from the first resource pool to the second resource pool (see Fig. 13, request match between two committed transactions 1304, paragraphs [0088]-[0089]); and 
responsive to receiving the message from the second computing device that fulfills the condition on the hold, verifying the receipt from the system of the specified party successfully, and receiving the instruction to execute the transfer, releasing by the first computing device the hold on the held second quantity of the first resource type, decrementing by the first computing device the first register that is in the first resource pool and is associated with the first resource type by the first quantity using a message signed with a cryptographic private key corresponding to cryptographic public key of the first resource pool, and incrementing by the first computing device the second register that is in the second resource pool and is associated with the first resource type by the first 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the crypto committed transactions, order matching and cryptographically signing transactions as disclosed by Wilkins et al. in the method of Yago, the motivation being to guaranteed settlement, transparency of ownership and easy movement, ensuring authentication, authorization and provenance (see Wilkins et al., paragraphs [0021] and [0022]).
The combination of Yago and Wilkins et al. does not explicitly disclose a method comprising: [[the first certificate]] is a message signed with a cryptographic private key that corresponds to a cryptographic public key of the first resource pool.
However, Ginter et al. disclose a method (Systems and methods for secure transaction management and electronic rights protection) comprising: [[the first certificate]] is a message signed with a cryptographic private key that corresponds to a cryptographic public key of the first resource pool (see col. 210, lines 13-48; Fig. 75E, electronic contract 3200, digital signatures using public key techniques 3204 and col. 273, lines 40-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the certificates and digital signature techniques as disclosed by Ginter et al. in the method of Yago and Wilkins et al., the motivation being to support low-cost, efficient and effective security architectures 

With respect to claim 22, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Yago disclose a method wherein the specified party is either a receiving party in a transfer chain, an intermediate party delegated responsibility by the receiving party, a party that operates a resource tracking system and is delegated responsibility by the receiving party, or a third party delegated responsibility by the receiving party (see Fig. 5, steps 10a and 10b and paragraph [0066]). 

With respect to claim 33, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Wilkins et al. disclose a method wherein the receipt originates from a computing device controlled by the specified party (see paragraphs [0024] and [0025]; crypto adapter 215, paragraphs [0043]-[0048]; Fig. 10, transaction response 1030 and paragraph [0074]). 
4, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Wilkins et al. disclose a method wherein the receipt comprises contents pre-agreed upon with the specified party (see paragraphs [0024] and [0025]; crypto adapter 215, paragraphs [0043]-[0048]; Fig. 10, transaction response 1030 and paragraph [0074]). 

With respect to claim 5, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 4. Furthermore, Wilkins et al. disclose a method further comprising verifying the receipt comprises the pre-agreed upon contents before releasing the hold on the second quantity of the first resource type (see Fig. 10, signed crypto committed transaction is verified, signatures match 1034, paragraphs [0075] and [0076]). 
With respect to claim 65, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Wilkins et al. disclose a method wherein the receipt is signed by a private cryptographic key of the specified party (see Fig. 10, signed crypto committed transaction is verified, signatures match 1034, paragraphs [0075] and [0076]). 

6, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 6. Furthermore, Wilkins et al. disclose a method further comprising verifying the receipt signed by the private cryptographic key of the specified party before releasing the hold on the second quantity of the first resource (see Fig. 10, signed crypto committed transaction is verified, signatures match 1034 before order pending 1048, paragraphs [0075]-[0077]). 
With respect to claim 87, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Wilkins et al. disclose a method further comprising, after placing the hold, sending a prepared transfer receipt indicating that the hold has been placed (see Fig. 10, successful order pending 1048, paragraph [0077]). 

With respect to claim 98, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Wilkins et al. disclose a method wherein releasing the hold on the second quantity of the first resource type, decrementing a first register that is in the first resource pool and is associated with the first resource type by the first quantity, and 

With respect to claim 109, the combination of Yago, Wilkins et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Yago disclose a method wherein the first resource type comprises a currency, cryptocurrency, financial instrument, commodity, physical good, specific item or items, or computational resource (see CDI, paragraphs [0008], [0009] and [0079]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davis (US 2016/0342976 A1) discloses method and system for linkage of blockchain-based assets to fiat currency accounts, including increasing a currency amount due to a fee.

Minor (US 2015/0332256 A1) disclose system and method for converting cryptocurrency to virtual assets whose value is substantiated by a reserve of assets, including assets reallocation asynchronous with transfers and conversions of virtual assets in a user's account.
Ginter et al. (US 6,658,568 B1) disclose trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management, including a transaction authority monitoring the status of an electronic transaction and/or process and maintains a secure, reliable record of what has happened so far and what still needs to happen for the overall transaction and/or process to complete.
Cole et al. (US 2009/0138398 A1) disclose a method and system for multi-currency escrow service for web-based transactions including accounts sub-ledgers and escrows.
Avazian et al. (US 2010/0287100 A1) disclose a method and system for cash remittances using a two country banking structure, including placing a hold on the remitter’s account.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6700. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.C./Examiner, Art Unit 3685 

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 recites “instruction… to perform a transfer…”; “an instruction… to execute the transfer…...”; “placing… hold… to create a held second quantity…...” (Emphasis added), statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Claim 1 is a method claim and recites “wherein the blockchain ledger is distributed across a plurality of computing devices...”; “a specified party...”; “a message signed with… key...”; “wherein the held second quantity of the first resource type cannot be transferred from the first resource pool until the hold is released...”; “message that fulfills the condition...”; “a cryptographically signed message with pre-agreed contents that do not indicate the state of a transfer...”; “a first/second register that is in… pool and is associated with...”; (Emphasis added), language directed to not positively recited method steps. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). Claim 1 is a method claim and recites “wherein the system of the specified party comprises the second computing device”; “wherein the blockchain ledger is distributed across a plurality of computing devices” (Emphasis added). However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)). Moreover, with respect to claim 1, the claim recites non-functional descriptive material. Claim 1 recites “wherein the first resource pool comprises a first register on a blockchain ledger and the second resource pool comprises a second register on the blockchain ledger”; “the authorization comprising a message signed with a cryptographic private key that corresponds to a cryptographic public key of the first resource pool”; “wherein the receipt comprises a cryptographically signed message with pre-agreed contents that do not indicate the state of a transfer (Emphasis added). However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Yago, ; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
        2 Claim 2 recites “the specified party...”; “party delegated responsibility...”; “a party that operates… system and is delegated responsibility...”; “ a third party delegated responsibility...”; which are not positively recited method steps.
        3 Claim 3 recites “the receipt originates...”; “computing device controlled by...” which are not positively recited method steps.
        4 Claim 4 recites “contents pre-agreed upon...” which is a not positively recited method step. Claim 4 recites “the receipt comprises contents pre-agreed upon with the specified party (Emphasis added), language directed to non-functional descriptive material.
        5 Claim 6 recites “receipt is signed...”, which is a not positively recited method step. Claim 6 recites “the receipt is signed by a private cryptographic key of the specified party…” language directed to non-functional descriptive material.
        6 Claim 7 recites “the receipt signed by the private cryptographic key of the specified party…”, language directed to non-functional descriptive material.
        7 Claim 8 recites “the hold has been placed...”, which is a not positively recited method step.Claim 8 recites “a prepared transfer receipt indicating that…”, language directed to non-functional descriptive material.
        8 Claim 9 recites “register...is associated with the first resource type...”; “wherein releasing, decrementing, incrementing, and incrementing are performed on receiving...”; “message that fulfills the condition...”; “and cannot be halted...”, which are not positively recited method steps.
        9 Claim 10 recites “the resource type comprises...” language directed to non-functional descriptive material.